Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election of species (SEQ ID NO: 15; CNGA3; SEQ ID NO: 8; chimeric; AAV2; HEK293; subretinal injection; subretinal space) in the reply filed on 3/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 45 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/30/2022.
Claims 1-6, 8-28, 31-44 are under consideration.

Priority
2. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3. The information disclosure statement (IDS) was submitted on 7/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. The drawings are objected to because: the drawings appear to refer to colors.

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5. The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on p. 12. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
6. Claim 16 is objected to because of the following informalities:  
As to claim 16, the claim should recite a comma after dependency to be consistent with the other claims. For example, the claim should recite “claim 15, which is a viral vector”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. Claims 1-6, 8-28, 31-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1-6, 8-28, 31-44 as submitted 3/30/2022.
As to claim 1, the claim recites “up to 2500 nucleotides” but recites embodiments comprising (a)(ii) a sequence having at least 90% sequence identity to SEQ ID NO: 1 and sequence having at least 90% sequence identity to at least 200 nucleotides of SEQ ID NO: 17 (wherein at least 200 nucleotides of SEQ ID NO: 17 also reads on full length SEQ ID NO: 17). (a) 90% of SEQ ID NO: 1 and (b) 90% of SEQ ID NO: 17 is 1127 nt and 1773 nt, respectively, which in total is already 2900 nucleotides. It is not clear how unit comprising 2900 nucleotides relates to up to 2500 nucleotides.
Further as to claim 1, the claim recites “a promoter element comprising SEQ ID NO: 16 and (i) at least 200 nucleotides of SEQ ID NO: 17....”. It is noted SEQ ID NO: 17 is 1970 nucleotides in length, and SEQ ID NO: 16 (TCTAGA) starts at position 1934 of SEQ ID NO: 17. It is not clear if the TCU can merely have promoter SEQ ID NO: 16 and “any” 200 nucleotides of SEQ ID NO: 17, or a sequence having at least 90% sequence identity to said sequence. The relationship of SEQ ID NO: 16 to SEQ ID NO: 17 is not clear from the language of the instant claim.
Further as to claim 5, the claim recites “wherein (b) comprises”. (b) specifically refers to a promoter element, and claim 1 (i) and (ii) refer to SEQ ID NO: 17. It is not clear if such a recitation in claim 5 refers to the (b) or (i) or (ii) portion, and if (b) “further” comprises the recited sequence of at least 10 contiguous nucleotides or if said sequence is comprised in at least 200 nucleotides of SEQ ID NO: 17. It is not clear how the recitation of claim 5 relates to claim 1.
Further as to claims 11, 20, it is not clear what “in a cone photoreceptor-specific manner” means. It is not clear what the metes and bounds of such a recitation are.
Further as to claims 19, 39, the claims recite “AAV capsid”. There is insufficient antecedent basis for this limitation in the claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. Claims 1, 5, 11-28, 31-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See claims 1, 5, 11-28, 31-44 as submitted 3/30/2022.
This rejection applies to the embodiment “at least 200 nucleotides of SEQ ID NO: 17; or a sequence having at least 90% identity to said sequence” as recited in claim 1. 
See also the 35 U.S.C. 112(b) rejection above. For the instant rejection, the claim is interpreted to read on “any” 200 nucleotides of SEQ ID NO: 17, or a sequence having at least 90% identity to said sequence. To reiterate, it is noted SEQ ID NO: 17 is 1970 nucleotides in length. It is noted that SEQ ID NO: 16 (TCTAGA) starts at position 1934 of SEQ ID NO: 17. 
Each of the claims is drawn, inherently or explicitly, to embodiments including TCU comprising SEQ ID NO: 1 (or sequence having at least 90% identity thereto) and promoter element comprising SEQ ID NO: 16 and at least 200 nucleotides of SEQ ID NO: 17 (or sequence having at least 90% identity to thereto), said TCU exhibiting cone photoreceptor-specific promoter activity. Thus, the claims are drawn to compositions comprising or methods of using a genus of TCUs comprising SEQ ID NO: 1, SEQ ID NO: 16 and a nucleotide fragment (at least 200 nucleotides of SEQ ID NO: 17 (or sequence having at least 90% identity to thereto)), and having the ability to bind to exhibit cone photoreceptor-specific promoter activity. 
The following quotation from section 2163 of the Manual of Patent Examination
Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 'A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed. 
In the present case, the application teaches: vector constructs carrying M8 mutated promoters [0174]; formation of TCUs (Example 1); TCUs using human LCR and optimized human green opsin promoter [0188]; M8 sequence alteration in constructs such as hG1.4 and hG1.7 [0193]; expression of CNGA3 [0199].
However, the application does not teach a representative sample of constructs comprising SEQ ID NO: 1 (or sequence having at least 90% identity thereto), SEQ ID NO: 16 and a fragment as claimed (at least any 200 nucleotides of SEQ ID NO: 17 (or sequence having at least 90% identity to thereto)). Further, there is no apparent common structure to the different at least 200 nucleotides of SEQ ID NO: 17 (or sequence having at least 90% identity to thereto) within the scope of the instant claims that distinguishes those within the scope of the claims that exhibit promoter activity from those that do not. There is therefore a high level of uncertainty as to which at least 200 nucleotides of SEQ ID NO: 17 (or sequence having at least 90% identity to thereto) as claimed fall within the scope of the indicated genus.
In view of the fact that the examples provided do not demonstrate possession of said at least 200 nucleotides of SEQ ID NO: 17 (or sequence having at least 90% identity to thereto), and that the application has identified no structure correlating with said fragments, there is insufficient written description support for the indicated genus of TCUs, and therefore for the methods of using them. 
In the present case, applicant has identified TCUs useful in the claimed methods only by function: the ability to show cone photoreceptor-specific promoter activity. 
However, while the application identifies constructs such as constructs such as hG1.4 and hG1.7 with M8 sequence alteration and CNGA3 expression, it does not identify a representative sample of constructs within the scope of the claims that show the cone photoreceptor-specific promoter activity. Thus, the application does not identify species clearly within the claimed genus. 
Nor does the application provide a specific structure of the at least 200 nucleotides of SEQ ID NO: 17 (or sequence having at least 90% identity to thereto) within the genus that correlates with the required function. Because there is no identification of structures common to each at least 200 nucleotides of SEQ ID NO: 17 (or sequence having at least 90% identity to thereto) as claimed, nor sufficient representative examples of the at least 200 nucleotides of SEQ ID NO: 17 (or sequence having at least 90% identity to thereto) by which such a structure may be determined, the application also fails to provide sufficient written description support for the identified genus of at least 200 nucleotides of SEQ ID NO: 17 (or sequence having at least 90% identity to thereto) through identification of a structure and function. While all of the nucleotides are required to have length of at least 200 nucleotides of SEQ ID NO: 17 (or sequence having at least 90% identity to thereto), this is not alone sufficient structure to correlate with the function. This is because the mere presence of at least 200 nucleotides in length or identity as claimed with respect to SEQ ID NO: 17 does not demonstrate that such a fragment in combination with the LCR and SEQ ID NO: 16 as claimed would show the cone photoreceptor-specific promoter activity. 
For the reasons above, and in view of the uncertainty as to which at least 200 nucleotides of SEQ ID NO: 17 (or sequence having at least 90% identity to thereto) in combination with the LCR as claimed and SEQ ID NO: 16 would be able to show promoter activity, the application has not provided sufficient written description support for the use of the genus of fragments identified in claim 1. The application therefore fails to provide adequate support for methods of using this genus of fragments.

9. Claims 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating retinal disorders in a patient, does not reasonably provide enablement for preventing any retinal disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
See claims 31-34 as submitted 3/30/2022.
In making a determination as to whether an application has met the requirements forenablement under 35 U.S.C. 112 P 1, the courts have put forth a series of factors. See, In reWands, 8 USPQ2d 1400, at 1404 (CAFC 1988). The factors considered include (1) the quantityof experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6)the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) thebreadth of the claims. Id. While it is not essential that every factor be examined in detail, thosefactors deemed most relevant should be considered. In the present case, the factors deemedrelevant are those of: the breadth of the claims; the (un)predictability of the art; the amount of direction and the working examples provided, and the quantity of experimentation necessary. 
Breadth of the claims: Claim 31 recites “a method of treating or preventing retinal disorders in a patient”, which also reads on “preventing retinal disorders in a patient,” and reads on “any” such retinal disorder. The full scope of the claim reads on preventing or curing retinal disorders in a patient. Claim 32 recites Achromatopsia.
State of the art: The state of the art teaches some therapies but very limited results as to addressing or preventing or curing the breadth of retinal disorders. For example, Sengillo et al. (“Gene and Cell-Based Therapies for Inherited Retinal Disorders,” Am J Med Genet C Semin Med Genet 172(4): 349-366 (2016))(See PTO-892: Notice of References Cited) teaches: inherited retinal disease comprise a group of conditions with diverse clinical manifestations and heterogenetic mutations that share a common end-result of progressive photoreceptor death and irreversible blindness; there is currently no proven cure available (p. 2). As to Achromatopsia as recited in claim 32, Remmer et al. (“Achromatopsia: a review,” Curr Opin Ophthalmol 26: 333-340 (2015))(See PTO-892: Notice of References Cited) teaches: there is currently no cure for achromatopsia; management targets symptoms and associated findings, striving to improve quality of life (p. 337).
The amount of direction and the working examples provided: The present specification teaches: formation of constructs including TCUs and optimization as to CNGA3 gene (Examples 1-3); examples of promoting long term cone survival in mice, including long lasting (Example 5); as well as synaptic connectivity similar to healthy mouse (Example 6); improved results with AAV2/8 (Example 7).
However, in view of the breadth of the claims including the full scope reading on prevention or cure, the state of the art, and the limited data, the skilled artisan would be required to conduct undue amount of experimentation in order to use the instantly claimed invention to demonstrate prevention of any retinal disorder.
As discussed above undue experimentation would be required to practice the claimedinvention commensurate with the scope of the claims. Reasonable correlation must exist betweenthe scope of the claims and scope of enablement set forth. In view of the quantity ofexperimentation necessary, the limited working examples, the unpredictability of the art, the lackof sufficient guidance in specification, and the breadth of the claims, it would take undue trialsand errors to practice the claimed invention. 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

10. Claims 26, 27, 43, 44 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
See claims 26, 27, 43, 44 as submitted 3/30/2022.
Claims 26, 27, 43, 44 recite “host cell”, which reads on a human organism. To overcome this rejection, the claims should be amended to recite “isolated host cell”.

Conclusion
11. SEQ ID NO: 16 as recited in claim 1 is free of the prior art of record; SEQ ID NOs: 17, 3, 15, 5, 6, 8 are free of the prior art of record.
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Chalberg et al. (U.S. Patent No. 11021519)(See PTO-892: Notice of References Cited)f teaches: LCR (column 8, line 36); SEQ ID NO: 25, which has 99.9% identity with instant SEQ ID NO: 1 (See Result 12 of STIC Sequence Search Result in SCORE).
	13. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648